Citation Nr: 0400876	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 13, 
2001, for an award of service connection for post-traumatic 
stress disorder (PTSD).	


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from March 1971 to April 1972, and from September 1973 to 
September 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran filed a notice of 
disagreement with regard to various issues addressed in a 
September 2001 rating decision.  On his VA Form 9, dated in 
July 2002, he indicated that he was only appealing the issue 
of entitlement to an earlier effective date.  Thus, there are 
no other issues in appellate status.

The Board also notes that in an October 2001 statement, the 
veteran raised new claims of entitlement to service 
connection for food poisoning, intestinal problems, back 
trauma, jungle rot, diarrhea, and anemia.  These claims have 
not yet been addressed by the RO and are referred for any 
appropriate action.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The veteran claims that he is entitled to an earlier 
effective date for the award of service connection for PTSD.  
It is asserted that the claimant was never notified of a 
prior denial in 1990.

The record indicates that the veteran initially filed a claim 
for service connection for PTSD in October 1989.  A statement 
in support of his claim, filed in March 1990, noted his 
latest address of record.  In an August 1990 rating decision, 
the RO denied service connection for PTSD.  The notification 
letter, dated in September 1990, indicates that the zip code 
to which the letter was sent was 07024.  The claimant's March 
1990 letter indicates, however, that his zip code was 07624.  
The record shows that pursuant to the claimant's inquiry to 
United States Senator Bill Bradley's office, there was 
subsequent communication with the RO and Senator Bradley's 
office with regard to the appellant's claim, and that the 
Senator's office was informed of the denial in October 1991.  

Given the above information, the RO must determine whether 
the notification letter was sent to the proper address, and 
if the veteran was properly notified of the denial in 1990.  
If the RO determines that proper notification was not made, 
the RO must determine whether an earlier effective date 
should be assigned based on the failure to notify the 
claimant.

In addition, it is noted that the RO has indicated that the 
veteran's claim to reopen was received on January 13, 2001.  
There is, however, no date stamp on the claim form indicating 
the date of receipt.  The form itself was signed January 3, 
2001.  It is also noted that the claimant received VA 
treatment for his psychiatric symptoms, to include PTSD, 
beginning in October 2000.  The RO has not addressed whether 
entitlement to an earlier effective date is warranted based 
on the prior VA treatment.  See 38 C.F.R. § 3.157 (2003).

Finally, the representative has indicated that the RO failed 
to comply with certain provisions of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002).  Specifically, the 
representative points out that the notice provisions of 
38 U.S.C.A. § 5103(a) were not followed.  The RO must ensure 
that all notice and development action required under the 
VCAA has been accomplished.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must determine whether the 
veteran was properly notified in 1990 
that his claim for service connection for 
PTSD was denied.  If the RO determines 
that proper notification was not made, 
the RO must determine whether an earlier 
effective date should be assigned based 
on the failure to notify the claimant.  
If the RO determines that the veteran was 
properly notified, the RO must provide 
appropriate explanation and rationale for 
such decision.  

2.  The RO must also address the matter 
of whether the veteran is entitled to an 
earlier effective date under 38 C.F.R. 
§ 3.157, based on treatment received 
prior to the date of claim.  In addition, 
the RO should explain how it has 
determined that the claim was received on 
January 13, 2001, given the absence of a 
date stamp on the claim form.  

3.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit, as 
discussed in Quartuccio.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

4.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  

5.  Thereafter, the RO is to reconsider 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



